Citation Nr: 1442125	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to higher evaluations for service-connected right elbow disorder to include posttraumatic adhesive synovitis evaluated as 30 percent disabling for limited pronation from January 2, 2009; 10 percent disabling for limited extension from February 20, 1970; 10 percent disabling for limited flexion from January 2, 2009, and 0 (zero) percent disabling for limited flexion from March 5, 2013.

2.  Entitlement to higher evaluation(s) for degenerative joint disease of the left knee with limitation of extension, evaluated as 20 percent disabling prior to March 5, 2013, and 10 percent disabling from March 5, 2013; and a separate compensable rating based upon limitation of flexion.

3.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected left knee disorder.

4.  Propriety of the reduction of the combined evaluation for the left knee impairment from 40 to 30 percent effective February 1, 2013.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating actions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in March 2014.  A transcript of this hearing is of record.  Further, he submitted additional evidence directly to the Board following this hearing, accompanied by a waiver of initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).

For the reasons detailed below, however, the Board finds that further development is required for resolution of this appeal.  Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran indicated at his hearing that he developed a left arm disorder secondary to his service-connected right elbow disorder; and depression secondary to the pain from his service-connected disabilities.  However, a review of the record available for the Board's review does not reflect these claims have been formally adjudicated below.  Accordingly, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that further development is required in order to comply with these duties.

In regard to the Veteran's service-connected left knee and right elbow disorders, the Board observes he had been accorded VA examinations of these disabilities with the most recent being in March 2013.  However, at his March 2014 hearing the Veteran intimated that this examination was inadequate as he maintained there was no improvement in the symptomatology of these disabilities.  Rather, he indicated that both the left knee and right elbow have continued to get worse.  See Transcript pp. 12-13, 20.  In other words, he indicated that both of these service-connected disabilities have increased in severity since the most recent examination.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for both his service-connected left knee and right elbow disorders.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the right knee claim, the Board notes that service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  In this case, however, the Veteran contended at the March 2014 hearing that his right knee disorder developed secondary to the service-connected left knee disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, it does not appear the Veteran was provided with notification on how to establish a claim of secondary service connection.  Therefore, a remand is required to correct this deficiency.  Moreover, the Board finds that a VA examination is also required to address his secondary service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.

Finally, with respect to the issue of the propriety of the reduction of combined evaluation for the left knee impairment from 40 to 30 percent effective February 1, 2013, the Board notes that the Veteran filed a timely notice of disagreement with this action in December 2012 but that VA has not issued a statement of the case with regard to this issue.  The filing of a notice of disagreement places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be issued to the appellant.  See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notification in accord with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310.

2.  Issue the Veteran a statement of the case on the issue of the propriety of the reduction of combined evaluation for the left knee impairment from 40 to 30 percent effective February 1, 2013.  If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition.

3.  Obtain the names and addresses of all medical care providers who have treated the Veteran for both knees and right elbow since June 2013.  After securing any necessary release, obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and severity of his left knee and right elbow, as well as the nature and etiology of his claimed right knee disorder.  The claims folder should be made available to the examiner(s) for review before the examination(s).

With regard to the left knee and right elbow, it is imperative that the respective examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

Regarding the right knee, the respective examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current disability thereof was incurred in or otherwise the result of his active service.  If the examiner determines that the current right knee disorder is not directly related to service, then he or she should provide an opinion as to whether it is at least as likely as not it was caused or aggravated by his service-connected left knee disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  The examiner must address both causation and aggravation.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



